Citation Nr: 1738547	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-30 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, anxiety, and bipolar disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to December 1990 with additional Reserve service, as indicated in the record.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The case has since been transferred to the RO in Jackson, Mississippi.

In February 2017, the Veteran was afforded a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A back disability, to include arthritis, did not manifest during service or within the one year presumptive period, and the Veteran's current back disability is otherwise unrelated to his military service.

CONCLUSION OF LAW

The criteria for establishing service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Pertinent to the back claim, the RO's January 2010 and April 2012 notice letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

The Board also finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The Veteran's service treatment records are associated with the claims folder, as well as all VA and private treatment records identified by the Veteran, and Social Security Administration records.  The Veteran has not identified any additional relevant, outstanding records that need to be obtained before deciding his claim.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2016).

VA also satisfied its duty obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The AOJ scheduled the Veteran for a VA examination in October 2013.  For the reasons below, the Board finds the October 2013 opinion is adequate to decide the claim. Thus, VA satisfied its duty to assist in this regard.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

II. Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In order to prevail on the issue of service connection for any particular disability on a direct incurrence basis, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  
 
In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The option of establishing service connection through a demonstration of chronicity or continuity of symptomatology under 38 C.F.R. § 3.303(b) rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  Arthritis is one such disease.  Where a chronic disease is noted in service or during the presumptive period but chronicity is not adequately supported, a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In all cases, a Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b). In other words, "[w]hen no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry." Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Veteran claims to have a back disability due to an in-service injury.  At the February 2017 Board hearing, he testified to having a minor back injury prior to service.  He attributed his current back disabilities to multiple in-service injuries  during service, to include a December 1989 tail hook incident leading to a back strain, and a September 1990 cockpit incident where he fell and sustained a lumbar strain.  


Here, although there is indication that the Veteran may have had a back injury prior to service, a back disorder was not noted in the the December 1987 entrance examination report.  See February 2017 Hearing Testimony, October 2013 VA Examination Report.  Consequently, the presumption of soundness attached with regard to the Veteran's back.

As noted, on December 1987 entrance examination, a clinical evaluation of the spine was normal.  In the report of medical history, the Veteran denied having arthritis or recurrent back pain.  Service treatment records document complaints of back pain and injuries.   In December 1989, the Veteran complained of right-sided back pain and reported lifting 100 pounds as well as lifting a tail hook.  A diagnosis of lumbar strain was provided.  In September 1990, he complained of back pain and a diagnosis of back pain/strain was provided.  On December 1990 separation, a clinical evaluation of the spine was normal.  In the report of medical history, the Veteran denied having arthritis or recurrent back pain.  

Post-service the Veteran sought emergency room treatment for back pain.  In September 1998, he complained of low back pain attributed to lifting a bucket at work.  He reported a previous 1994 lumbar back sprain.  Lumbar x-rays were normal and an impression of lumbosacral strain was provided.  In June 2003, he sought treatment for right low back pain.  Lumbar x-rays were normal with no significant arthritic changes and a diagnosis of low back pain was provided.  In July 2003, he complained of right lower back pain again.  Magnetic resonance images of the lumbar spine showed disc bulging at L4-L5.  An impression of acute chronic low back pain was provided.  In August 2003, the Veteran reported having low back pain starting in 1994 that has increased over the years.  In July 2007, he complained of right-sided back pain, neurologic examinations were normal and a clinical impression of exacerbation of chronic back pain was provided.  In December 2009, the Veteran was in a motor vehicle accident and complained of low and mid back pain.  A physical exam showed lumbar and thoracic tenderness, and radiographic images showed degenerative changes in the thoracic spine.  The Veteran was diagnosed with a thoracic strain and chronic low back pain.  

April 2011 and May 2011 VA treatment records list chronic back pain as an active problem.  

Additional emergency room records continue to document treatment for back pain.  In February 2011 he complained of back and neck pain from falling down stairs.  Diagnoses of acute neck pain and exacerbations of chronic back pain were provided.  The following month, he complained of left low back pain attributed to an injury during service.  In April 2011 he complained of mid and low back pain from moving furniture.  A clinical impression of exacerbation of chronic back disorder was provided.  In October 2011, he again sought treatment for back pain.  Clinical impressions of acute lumbosacral strain and exacerbation of chronic back pain were provided.

The Veteran filed a claim for Social Security Administration (SSA) disability benefits.  During an October 2011 SSA examination, he complained of spine pain that began in 1988.  Lumbar x-rays showed mild suggestive degenerative disc disease and facet osteoarthritis.   A May 2012 letter indicates that the Veteran filed a workman's compensation claim in January 1995 and received payment for a lower back strain.  

Subsequent March 2012 emergency room records document complaints of lower back pain attributed to a slip and fall incident where the Veteran hit his leg on a crowbar.

The Veteran was afforded a VA examination in October 2013.  An in-person examination was conducted and a review of the claims file was indicated.   The examination report noted a current diagnosis of osteoarthritis (degenerative arthritis) of the lumbar and thoracic spine.  The following additional diagnoses were noted:  May 1987 contusion and strain lumbosacral spine (acute and self-limited), December 1989 lumbar strain (acute and self-limited), and September 1990 back pain/strain (acute and self-limited), September 1998 lumbosacral strain, June 2003 low back pain, July 2003 bulging lumbar disc, September 2009 acute and chronic low back pain, 2007 exacerbation of low back pain, December 2009 thoracic strain and chronic low back pain due to a motor vehicle accident, and February 2011 acute exacerbation of chronic back pain.  

The Veteran denied injuring his back prior to service, and reported that back pain began in 1989 due to two separate in-service injuries.  First, he reported lifting a tail hook caused a lumbar spine strain and he was told it was a slipped disc injury.  Secondly, he reported a 1990 canopy incident causing severe lumbar area back pain.  He reported not mentioning back pain at separation because he was emotionally distressed.  Post-service he worked as a forklift driver.  The Veteran denied having any injuries to his back after service.

The examiner opined that the Veteran's current back condition was less likely than not (less than 50 percent probability) incurred in or caused by service.  As rationale, the examiner acknowledged the Veteran's claim attributing his current back condition to in-service injuries; however, the examiner found that both in-service injuries were acute self-limited incidents with no recurrence.  The examiner noted that on December 1990 separation, there were no back complaints.  The examiner also noted that the Veteran did not again complain of back pain until 1994 and 1998, at which time he attributed back pain to work related injuries.  Further, the examiner noted the Veteran's extensive history of back pain complaints attributed to post-service injuries and accidents, not in-service injuries.  Degenerative disc disease was first diagnosed in 2003, more than 13 years after service.  As such, "the probability of his having disc herniation or disc bulge over the length of time with long periods of no symptoms is zero."  The examiner attributed current arthritis to the natural aging process.

The above reflects that the Veteran has been diagnosed with a current back disability, to include arthritis, which is a chronic disease.  He has also established through his testimony and supporting service treatment records that he suffered multiple in-service injuries to the spine.  The dispositive question in this case is therefore whether there is a relationship between his current back disability and service, to include the in-service back injuries.

The Board finds the October 2013 medical opinion of the VA examiner to be highly probative evidence of this question.  The examiner's opinion was thorough, well-explained, and based on review of the Veteran's medical history, and the interview and physical examination of the Veteran.  The examiner explained that the normal separation examination and 2003 diagnosis of degenerative disc disease, approximately 13 years after service, reflect that the current disability was due to the natural aging process.  The Board therefore places significant weight on the findings and opinions of the October 2013 VA examiner.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).
 
The only opinion supporting the Veteran's claim consists of his own statements.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  The Veteran is competent to state that he injured his back.  However, his testimony as to whether his current back disability is related to these injuries is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  The Veteran's testimony as to the etiology of his back disability is therefore not competent.

Moreover, during the Board hearing, the Veteran referenced an opinion of a physician in 1994, but did not provide any specific information regarding the precise nature of the opinions or its rationale.  Thus, while the Veteran is competent to report a contemporaneous medical diagnosis, the Board accords greater probative weight to the specific, reasoned opinion than the more general opinion related by the Veteran.

Thus, the weight of the competent and probative evidence indicates the Veteran's current back disability is not related to his military service, to include in-service injuries to his spine.  Moreover, there is no indication in the evidence of record that the Veteran had symptoms during service or within the one year presumptive period that were early manifestations of the subsequently diagnosed osteoarthritis (degenerative arthritis) of the lumbar and thoracic spine.  See 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a) and 3.309(a).  Although the Veteran indicated in his written and oral statements that he experienced continuity of back symptomatology, the Veteran indicated on the December 1990 separation report of medical history that he did not have and had never had arthritis or recurrent back pain.  The Board finds this contemporaneous statement to a health care professional to be of greater probative weight than the subsequent lay statements made during the course of an appeal from the denial of compensation benefits. See Fed. R. Evid. 803(4) (recognizing that statements made for the purpose of medical treatment generally are reliable); Pond v. West, 12 Vet. App. 341, 345 (1999) (interest may affect the credibility of testimony).  In addition, a back disability was first noted in 2003 treatment records showing degenerative disc disease, and this is one factor that the Board can take into account.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).  Thus, the Veteran's statements in this regard are not credible.  To the extent that they are credible, the Board finds the reasoned opinion of the October 2013 VA examiner that such did not reflect a relationship between the current back disability and service, or onset in service or for many years thereafter, to be of greater probative weight than the Veteran's more general lay assertions to the contrary.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim for service connection for a back disability.  Accordingly, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a back disability is denied.


REMAND

As for the remaining claim, the Board finds that further development is warranted.  
At the February 2017 Board hearing, the Veteran attributed his psychiatric disabilities to three incidents during service.  First, he reported that a 1989 ship explosion caused him to fear for his life.  He also claimed that he witnessed the death of a friend due to a 1989 airplane accident, which he sought chaplain treatment for.  Lastly, the Veteran attributed his current psychiatric disabilities to being imprisoned for 60 days pending an investigation during service.  He reported fearing for his life.

The claims file contains multiple psychiatric diagnoses, to include PTSD, depression, anxiety, and bipolar disorder.  May 2009 and June 2009 emergency room records contain a discharge diagnosis of major depressive disorder.  October 2011, January 2012, and December 2012 VA treatment records contain a diagnosis of bipolar disorder, most recent episode, depressed with psychotic features.  September 2013 VA treatment records list active problems of bipolar disorder and anxiety, and note that the Veteran is being treated for such in addition to PTSD.  

The evidence of record suggests that the Veteran's current psychiatric disabilities may be related to in-service events or injuries; however, he has not been afforded a VA examination and the evidence of record is insufficient to decide the claim.  Accordingly, the Board finds that a remand is necessary to afford the Veteran a VA examination.  See 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

As indicated above, at the February 2017 Board hearing, the Veteran reported being incarcerated for 60 days pending an investigation during service.  A review of service personnel records does not document an incarceration or investigation.  In light the of Board hearing testimony, on remand, the RO should attempt to obtain any outstanding service personnel records.

As the claims file indicates that the Veteran receives ongoing VA treatment for his psychiatric conditions, outstanding treatment records should be obtained on remand.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (holding the VA's duty to assist includes "obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance").

Accordingly, the claim remaining on appeal is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2.  Obtain any outstanding service personnel records, including those indicating an incarceration and/or investigation of the Veteran.

3.  Schedule the Veteran for a VA examination by a psychologist or psychiatrist to determine the nature and etiology of his asserted psychiatric disabilities, to include PTSD, depression, anxiety, and bipolar disorder.  The claims file, to include a copy of this Remand, must be send to the examiner for review; consideration of such should be reflected in the completed examination report.  All necessary tests should be conducted.

The examiner should first identify any current acquired psychiatric disability.  

(a)  As to any diagnosis of PTSD, the examiner should opine as to whether it is at least as likely as not, (i.e., a 50 percent probability or greater) that any PTSD is a result of a claimed in-service stressor.  If the Veteran does not meet the criteria for a diagnosis of PTSD the examiner should explain why.

(b) As to each diagnosed disability other than PTSD, the examiner should opine whether it is at least as likely as not, (i.e., a 50 percent probability or greater) that such acquired psychiatric disability had its onset in service or is otherwise related to service.

The examiner should provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report stressors and psychiatric symptoms in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.

4.  Thereafter, readjudicate the claim on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


